                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


STEVEN SAND,

                       Plaintiff,

       v.                                                            Case No. 19-C-348

MILWAUKEE COUNTY HOUSE OF CORRECTION,
MICHAEL HAEFMANN,
ARAMARK AMERICAN FOOD SERVICES INC.,
a/k/a ARAMARK CORRECTIONAL SERVICES LLC,
JOHN DOE, JANE DOE, BRAD MEYER, and
MILWAUKEE COUNTY,

                       Defendants.


                                    DECISION AND ORDER


       Plaintiff Steven Sand, a practicing Orthodox Jew, filed this action pursuant to 42 U.S.C.

§ 1983 asserting that the defendants violated his rights under the Religious Land Use and

Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc, et seq., and the United States

Constitution when they failed to offer him meals that satisfy the requirements of Jewish dietary law

while he was confined in the Milwaukee County House of Corrections (HOC). Presently before the

court is Defendants Michael Hafemann, Officials of the HOC, and the HOC’s motion to dismiss

certain claims against them pursuant to Federal Rule of Civil Procedure 12(b)(6). For the following

reasons, the motion will be partially granted.

                                     LEGAL STANDARD

       A motion to dismiss tests the sufficiency of the complaint to state a claim upon which relief

can be granted. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990); see Fed. R. Civ.
P. 12(b)(6). When reviewing a motion to dismiss under Rule 12(b)(6), the court must accept all

well-pleaded factual allegations as true and draw all inferences in the light most favorable to the

non-moving party. Gutierrez v. Peters, 111 F.3d 1364, 1368–69 (7th Cir. 1997); Mosley v. Klincar,

947 F.2d 1338, 1339 (7th Cir. 1991). Rule 8 mandates that a complaint need only include “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The plaintiff’s short and plain statement must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). While a plaintiff is not required to plead detailed factual allegations, it must plead “more

than labels and conclusions.” Id. A simple, “formulaic recitation of the elements of a cause of

action will not do.” Id. A claim is plausible on its face when “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

            ALLEGATIONS CONTAINED IN THE AMENDED COMPLAINT

       Plaintiff is an Orthodox Jew and believes he is obligated to comply with the dietary laws of

his religion. He was incarcerated at the HOC from June 1, 2018, to May 31, 2019, when he was

released to a term of probation that will run until May 25, 2023. On the first day of his

incarceration, Plaintiff’s Rabbi provided the HOC with a letter advising that Plaintiff is an observant

Orthodox Jew who eats an exclusively kosher diet and requesting that the HOC provide Plaintiff

with “only food that is certified kosher in its original packaging.” Am. Compl. ¶¶ 28–29, Dkt. No.

21. Plaintiff also explained on numerous occasions that he is required to adhere to Jewish dietary

law.




                                                  2
       Plaintiff claims that the HOC did not provide him with kosher meals and routinely provided

meals that violate the most basic tenets of Jewish dietary law. Plaintiff filed numerous grievances

with the HOC complaining that it was failing to provide him with kosher meals. The HOC and

Aramark responded to Plaintiff’s grievances. On August 20, 2018, Aramark stated the HOC, and

not Aramark, was responsible for providing kosher meals. In October 2018, the HOC responded

to an August 21, 2018 grievance and offered to allow Plaintiff to bring in his own kosher meals so

long as the meals were scanned and Plaintiff signed a liability waiver for the purposes of insulating

the HOC from liability in the event the meal made Plaintiff sick. However, the HOC refused or

failed to provide Plaintiff with a waiver. Plaintiff had been granted work release and attempted to

bring in his own meals, but his food was thrown out when he attempted to return to the HOC.

       On October 8, 2018, the HOC called Aramark to inquire about Plaintiff’s meal, and Aramark

stated that all of the meals provided to Plaintiff were kosher. Plaintiff alleges he received some

meals that may have contained kosher parts but many more did not contain any kosher parts.

Plaintiff could only eat portions of some of his meals. He claims that, on many days, the caloric

intake of the kosher food was not sufficient under the federal guidelines.

       On December 13, 2018, Plaintiff drafted a letter to Michael Hafemann, the superintendent

of the HOC, advising that he had been denied kosher meals. Plaintiff’s Rabbi reached out to

Milwaukee County Corporation Counsel to discuss the HOC’s failure to provide Plaintiff with

kosher meals. The Milwaukee County Corporation Counsel responded on January 11, 2019,

advising that the HOC had provided Plaintiff with multiple options but Plaintiff had rejected them.

Yet, over a month later, the HOC agreed to provide Plaintiff kosher meals if he agreed to pay for

them. Although Plaintiff signed an agreement requiring him to pay for all kosher meals on February


                                                 3
25, 2019, the HOC and Aramark still failed to provide him with kosher meals. Plaintiff was advised

that if he did not eat the meals he was given, he would be put on suicide watch and placed in solitary

confinement.

        Plaintiff claims that the HOC’s failure to allow him to receive meals compatible with a

kosher diet violates RLUIPA. Plaintiff further claims that the refusal of the HOC, its officials, and

Aramark to allow Plaintiff to receive meals compatible with a kosher diet violates the free exercise

clause of the First Amendment and the equal protection clause of the Fourteenth Amendment to the

United States Constitution as well as the free exercise clause of the Wisconsin Constitution. In

addition to these claims, Plaintiff asserts a fraud under Wisconsin state law, and he seeks declaratory

and injunctive relief, compensatory and punitive damages, as well as attorneys’ fees and costs.

                                             ANALYSIS

        Defendants seek partial dismissal of the amended complaint for a number of reasons and

also request that the court strike the exhibits attached to the original complaint. As an initial matter,

Defendants argue that the court should dismiss the claims against Hafemann in his official capacity

and the HOC because they are duplicative of the claims alleged against Milwaukee County.

Milwaukee County concedes that Hafemann, acting in his official capacity, and the HOC are its

agents and that it is therefore responsible for their actions. Accordingly, the court will dismiss the

claims against Hafemann in his official capacity and the HOC as unnecessary and redundant.

Defendants also seek to dismiss the RLUIPA claims against all defendants except Milwaukee

County. Plaintiff does not dispute that he cannot bring a RLUIPA claim against the individual

Milwaukee defendants. Accordingly, Plaintiff’s RLUIPA claims against the individual defendants




                                                   4
and the HOC, to the extent they were asserted in the amended complaint, are dismissed. The court

will address the remaining arguments in turn.

A. First Amendment and Fourteenth Amendment Claims

        Defendants assert that Plaintiff’s First Amendment and Fourteenth Amendment claims

against Hafemann and the John Doe officials of the HOC should be dismissed because they are

entitled to qualified immunity. Qualified immunity shields government officials performing

discretionary functions from claims for damages under 42 U.S.C. § 1983 unless they violate “clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

A right is “clearly established” if its contours are “‘sufficiently clear that a reasonable official would

understand that what he is doing violates that right.’” Id. (quoting Anderson v. Creighton, 483 U.S.

635, 640 (1987)).

        Defendants argue that they are entitled to qualified immunity with respect to Plaintiff’s First

Amendment claim because there is no clearly established right to the ultra orthodox kosher food

requirements Plaintiff requests. This argument is a nonstarter for the simple reason that the

amended complaint does not assert a right to “ultra orthodox kosher food.” Instead, the complaint

alleges that “the HOC did not provide the plaintiff with kosher meals, and routinely provided him

with meals that violate the most basic tenets of Jewish dietary law.” Am. Complt. ¶ 32.

Defendants’ reliance upon Andreola v. Wisconsin, 211 F. App’x 495 (7th Cir. 2006), a case decided

on summary judgment after completion of discovery and not on a motion to dismiss under Rule

12(b)(6), is misplaced.




                                                    5
        It is also worth noting that, in making this argument, Defendants ignore the fact that Plaintiff

has asserted a claim under RLUIPA. Absent RLUIPA, Defendants’ argument might prevail, for it

is unclear whether the free exercise clause of the First Amendment requires state prisons and county

jails to incur the administrative burden and expense of providing meals that meet the wide variety

of religious dietary laws to which inmates may claim their sincerely held beliefs entitle them.

        In O’Lone v. Estate of Shabazz, 482 U.S. 382 (1987), for example, the Court rejected

Muslim prisoners’ free exercise challenge to prison regulations that precluded them from attending

Jumu’ah, a weekly Friday religious service. The challenged regulation prohibited inmates assigned

to work outside of the buildings in which they were housed and in which Jumu’ah was held from

returning to those buildings during the day. The regulations were adopted because prison officials

determined that the return of prisoners during the day resulted in security risks and administrative

burdens they deemed unacceptable. Id. at 345–46. In upholding the challenged regulations, the

Court noted that it had “recently restated the proper standard: ‘[W]hen a prison regulation impinges

on inmates' constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.’” Id. at 349 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). Moreover,

“evaluation of penological objectives is committed to the considered judgment of prison

administrators, ‘who are actually charged with and trained in the running of the particular institution

under examination.’” Id. at 349 (quoting Bell v. Wolfish, 441 U.S. 520, 562 (1979)). This

“reasonableness test,” which is “less restrictive than that ordinarily applied to alleged infringements

of fundamental constitutional rights,” is intended “to ensure that courts afford appropriate deference

to prison officials” and thereby “ensure[ ] the ability of corrections officials ‘to anticipate security

problems and to adopt innovative solutions to the intractable problems of prison administration.”


                                                   6
Id. It is also intended to “avoid[ ] unnecessary intrusion of the judiciary into problems particularly

ill suited to resolution by decree.” Id. at 349–50 (internal quotations omitted). Given the potentially

wide variety of dietary restrictions and the cost of compliance, including in some cases the cost of

constructing separate kosher kitchens, Jones v. Carter, 915 F.3d 1147, 1148 (7th Cir. 2019), it is

less than clear that accommodating inmates’ religious diets is constitutionally mandated. As to this

issue as well, however, the record is insufficiently developed to permit a ruling on the issue of

qualified immunity.

        Plaintiff’s RLUIPA claim seems to rest on more solid ground. Under RLUIPA, a county

jail or state prison that receives federal funds cannot “impose a substantial burden on the religious

exercise of a person residing in or confined to an institution ... unless the [it] demonstrates that [it]

... (1) is in furtherance of a compelling governmental interest; and (2) is the least restrictive means

of furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1; see also Burwell v.

Hobby Lobby Stores, Inc., 573 U.S. 682, 694 (2014). Whether or not an inmate’s meal plan violates

RLUIPA depends on whether the prison imposes a substantial burden on the exercise of the

prisoner’s religion and whether the imposition of a burden is in furtherance of a compelling

governmental interest and is the least restrictive means of furthering that compelling governmental

interest. Jones, 915 F.3d at 1148–49.

        Plaintiff has alleged sufficient facts to support such a claim and withstand a Rule 12(b)(6)

motion to dismiss based on qualified immunity. Qualified immunity is an affirmative defense and,

absent a more developed record, the court is unable to determine whether it has any application here.

An immunity defense is usually fact-intensive, and dismissal on this ground at the pleading stage

is rare. “[A] plaintiff is not required to plead factual allegations that anticipate and overcome a


                                                   7
defense of qualified immunity.” Alvarado v. Litscher, 267 F.3d 648, 651–52 (7th Cir. 2001)

(quoting Jacobs v. City of Chi., 215 F.3d 758, 765 n.3 (7th Cir. 2000)). In this case, Plaintiff alleges

that he never met with prison officials regarding his request for kosher meals despite numerous

requests to do so. At this point, it is unclear whether Plaintiff’s request implicates the costs,

practical problems, or security concerns presented in Andreola or whether accommodating Plaintiff

is not feasible. Accordingly, Defendants motion to dismiss Plaintiff’s claims under RLUIPA and

the Free Exercise Clause of the First Amendment based on qualified immunity will be denied.

        Defendants also assert that Plaintiff’s equal protection claim should be dismissed because

Plaintiff’s claim is not pled with sufficient specificity to overcome Defendants’ claims of qualified

immunity. The Equal Protection Clause prohibits a state from denying “to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV. To state an equal protection

claim, a plaintiff must establish that a state actor treated him differently from others similarly

situated because of his membership in a particular class and that the state actor did so purposefully.

See DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000) (citing Washington v. Davis, 426 U.S. 229,

239–42 (1976)). A “prison administrative decision may give rise to an equal protection claim only

if the plaintiff can establish that ‘state officials had purposefully and intentionally discriminated

against him.’” Meriwether v. Faulkner, 821 F.2d 408, 415 n.7 (7th Cir. 1987) (citing Shango v.

Jurich, 681 F.2d 1091, 1104 (7th Cir. 1982)); see also Briscoe v. Kusper, 435 F.2d 1046, 1052 (7th

Cir. 1970) (noting that the right of equal protection “has long been limited to instances of purposeful

or invidious discrimination rather than erroneous or even arbitrary administration of state powers.

The gravamen of equal protection lies not in the fact of deprivation of a right but in the invidious

classification of persons aggrieved by the state’s action.”). Discriminatory purpose “implies that


                                                   8
the decision maker singled out a particular group for disparate treatment and selected his course of

action at least in part for the purpose of causing its adverse effects on the identifiable group.”

Shango v. Jurich, 681 F.2d 1091, 1104 (7th Cir. 1982) (citation omitted). “To be similarly situated,

‘comparators must be . . . prima facie identical in all relevant respects.’” Srail v. Vill. of Lisle, Ill.,

588 F.3d 940, 945 (7th Cir. 2009) (quoting Racine Charter One, Inc. v. Racine Unified Sch. Dist.,

424 F.3d 677, 680 (7th Cir. 2005)).

        Plaintiff alleges that Defendants arbitrarily treat inmates who request halal diets differently

than inmates who request kosher diets. He claims Defendants created clearly defined rules,

procedures, and meal plans for meal service during the Muslim holiday of Ramadan in order to

accommodate Muslim inmates but did not institute any rules for meal service during Passover. In

essence, Plaintiff alleges that Defendants discriminated against Jewish inmates by refusing to

accommodate their religious dietary laws in the same way that they accommodated the religious

dietary laws of Muslims. Again, at this stage of the proceedings, this is enough to state an equal

protection claim. Defendants’ arguments again ignore the fact that we are at the pleading stage.

A comprehensive summary of the evidence Plaintiff intends to offer to prove his case is not required

in order to state a claim. Given the entirety of the allegations of the complaint, it is sufficient.

C. Retaliation Claim

        Defendants assert that Plaintiff has failed to state a retaliation claim against Hafemann and

the John Doe officials of the HOC. In order to prevail on a First Amendment retaliation claim under

§ 1983, a plaintiff must allege that (1) his speech was protected under the First Amendment, (2) the

defendants, acting under color of state law, took adverse action against him, and (3) his

constitutionally protected speech was a substantial or motivating factor for the defendants’ actions.


                                                    9
See Mt. Healthy City Board of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Williams v. Seniff, 342

F.3d 774, 782 (7th Cir. 2003). Plaintiff has not alleged a retaliation claim. Plaintiff alleges that he

repeatedly asserted his constitutional right to exercise his religion throughout his confinement at the

HOC and that the HOC and its officials retaliated against him by denying him Huber release

privileges from May 27 through May 31. Am. Compl. ¶¶ 79–80. With respect to the element of

causation, Plaintiff asserts that his Huber release privileges would not have been denied during the

week of May 27 through May 31 if he had not complained about his inability to exercise his

sincerely held religious beliefs. Id. ¶ 81. This allegation is a recital of an element of a cause of

action and a conclusory statement that is insufficient to state a claim upon which relief can be

granted. Ashcroft, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” (citing Twombly, 550 U.S. at 555)). The

amended complaint does not plausibly allege facts to show that the deprivation in his Huber

privileges was in retaliation for or motivated by his complaints. Accordingly, Plaintiff has failed

to state a retaliation claim and this claim will be dismissed.

D. Fraud Claim

       Defendants assert that Plaintiff fails to state a claim of fraud based on Wisconsin’s food

labeling regulations. See Wis. Stat. §§ 97.03; 97.56(2)(b); 100.20; 100.183; Wis. Admin. Code

ATCP §§ 90.02; 90.10. Chapter 97 of the Wisconsin Statutes regulates food, lodging, and

recreation, and Chapter ATCP 90 of the Wisconsin Administrative Code regulate fair packaging and

labeling. Nothing in Chapter 97 of the Wisconsin Statutes or Chapter ATCP 90 suggest that these

statutes and regulations create private rights of action. Enforcement of Chapter 97 lies with the

department of agriculture, trade, and consumer protection, not private litigants. See Wis. Stat.


                                                  10
§§ 97.12; 97.72. Plaintiff provides no authority for a private right to enforce Chapter 97 or Chapter

ATCP 90. Without establishing that the Wisconsin legislature intended to create a private civil

remedy, Plaintiff cannot seek relief in this court. See Smith v. Gerber, 64 F. Supp. 2d 784, 786

(N.D. Ill. 1999) (“Courts seldom imply a private right of action where none appears in the statute,

for a strong presumption exists against [their] creation.” (citation omitted)). Accordingly, Plaintiff’s

claims under Chapter 97 and Chapter ATCP 90 will be dismissed. As to Plaintiff’s remaining fraud

claims, neither Milwaukee County nor the individually-named defendants are engaged in trade or

trade competition within the meaning of Wis. Stat. § 100.20 or advertise any food product within

the meaning of Wis. Stat. § 100.183. These claims will therefore be dismissed as well.

                                          CONCLUSION

        For these reasons, Defendants’ motion to dismiss (Dkt. No. 23) is GRANTED-IN-PART

and DENIED-IN-PART. The motion is granted to the extent that (1) Plaintiffs’ claims against the

defendants in their official capacities, (2) the RLUIPA claims against Hafemann in his official

capacity and the HOC, (3) the retaliation claims against Hafemann and the John Doe defendants,

and (4) the fraud claims are dismissed. The motion is denied in all other respects.

        SO ORDERED this 18th           day of November, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, District Judge
                                               United States District Court - WIED




                                                  11
